In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the *500mother appeals from an order of fact-finding and disposition (one paper) of the Family Court, Suffolk County (Freundlich, J.), entered July 23, 2001, which, after fact-finding and dispositional hearings, found that she had permanently neglected her child, terminated her parental rights, and transferred custody and guardianship of the child to the Suffolk County Department of Social Services for the purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
The evidence adduced at the fact-finding hearing supports the finding of permanent neglect of the child. The Suffolk County Department of Social Services established by clear and convincing evidence that it made diligent attempts to assist the mother in her rehabilitation. However, although the mother made progress for a period of time, at some point she began abusing drugs again. Thereafter, the mother denied that she had a drug abuse problem and failed to avail herself of the drug treatment necessary to enable her to regain custody of her child (see Social Services Law § 384-b [7] [c]; Matter of Samantha Bernadette Theresa V., 287 AD2d 499; Matter of Maldrina R., 219 AD2d 723).
In addition, the evidence adduced at the dispositional hearing demonstrated that the child’s best interests would be served by terminating the mother’s parental rights and freeing her for adoption by her foster parents. Santucci, J.P., S. Miller, Goldstein and Townes, JJ., concur.